Title: To James Madison from Philanthropos, 8 November 1816
From: Philanthropos
To: Madison, James


        
          Sir
          New York 8th. Novr 1816.
        
        I have already done myself the honor to address you, on the Subject of the Slave trade, and the Violation of the Laws of the United States in carrying it on; I now presume to offer for your Consideration Some hints on an affair, which threatens both personal danger and loss of property to this Country probably to a very Considerable extent.
        A Proclamation from the Viceroy of St. Fé, pretending to open the Ports of that Province to our Merchants, has lately been published by the Spanish Ambassador, the manifest object of which is, to induce Shippments of Supplies from the United States, for which the said Viceroy and his troops are known to be in the utmost distress. The Viceroy well knows, and the Ambassador ought to know, that altho’ said Shippments should arrive, and would no doubt materially Suit the pressing necessities of the Royalists, they possess no means of payment, either in money or produce. The little money Genl. Morillo brought from Spain was blown up in a Man of war, and the Constant collision of Parties there has prevented the usual Crops of Cocoa, Coffee, Tobacco &c from being made.
        The inference then is, that this Proclamation, however, sanctioned by the Spanish Minister, amounts to a swindling trick calculated to provision the Royalist troops at our expence, for the Cargos arriving would be either

forcibly taken, or fraudulently purchased and Not paid for. Moreover in Such case, should the Owners or Agents on the Spot, venture a warm remonstrance, a dungeon if not more might be their fate.
        Shall I remind your Excellency of the Conduct of this Same Viceroy on his first possessing himself of Carthagena to many of our Citizens, his Scandalous purchases of their property, his essential Seizure thereof, and his final Violation and incarceration of their persons. Many well intentioned Merchants are uninformed of this, and might fall Victims if left unapprised.
        As to Don Onis himself, the purity of his intentions are not unquestionable. The hopeful would be Representative of the enlightened and Virtuous Cortes, now transformed into the Ambassador of a Bigot, Fool and Villain who outrages humanity, can offer but a very slender guarantee for the honesty of the Viceroy.
        Should your Excellency deem my intimations Vague, you may be readily informed by the Merchants of Baltimore, the principal Sufferers by the first decoy, what Morillo’s conduct was to them.
        Actuated in my Communications by the public interest and general good alone, I shall not trespass on the Patriotism and feelings of the President so far, as to offer any apology for this intrusion on his Valuable time, Confident that what is most expedient will be done. With perfect Consideration, I have the honour to be Your Excellency’s most devoted humble servant
        
          Philanthropos
        
      